Title: To Thomas Jefferson from George Clymer, 12 November 1801
From: Clymer, George
To: Jefferson, Thomas


Sir/
Philadelphia Nov. 12. 1801
An inhabitant of this City, and of my own name, having made some important changes in the structure of the common forcing pump, proceeds with his invention, or improvement to Washington, where he will apply to the proper Officers, for a patent.
If he should presume, further, to offer his drawings, and specifica-tion to the inspection of the President, it will be, Sir, in Consequence of an Assurance I have ventured to give Mr. Clymer, from your philosophical taste, and the patronage you have always been ready to afford to the useful arts, that you will not be displeased with them, being, as they are thought here, the indications of a very considerable mechanical genius.—
I am, Sir, with the highest respect Your most obedt. servant
Geo Clymer
